UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                               No. 08-2353


DAVID R. CORBIN,

                  Plaintiff - Appellant,

             v.

MICHAEL J. ASTRUE, Social Security Commissioner; ERIC H.
HOLDER, JR., Attorney General; GAIL WILLIS, Ms., Social
Security Administration; SCOTT USSERY, Mr., Attorney of Law;
JUNE KOENING, Ms., Bladen County Child Support,

                  Defendants - Appellees.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh.   Terrence W. Boyle,
District Judge. (5:08-cv-00096-BO)


Submitted:    April 23, 2009                 Decided:   April 29, 2009


Before MICHAEL and DUNCAN, Circuit Judges. *


Dismissed by unpublished per curiam opinion.


David R. Corbin, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.

     *
      The opinion is filed by a quorum of the panel pursuant to
28 U.S.C. § 46(d) (2006).
PER CURIAM:

           David   R.   Corbin    appeals     the   district   court’s     order

adopting the magistrate judge’s recommendation and dismissing as

frivolous Corbin’s civil complaint.             We have reviewed the record

and find no reversible error.              Accordingly, we deny Corbin’s

motion to proceed in forma pauperis and dismiss for the reasons

stated by the district court.              Corbin v. Astrue, No. 5:08-cv-

00096-BO   (E.D.N.C.    Nov.     12,   2008).       We   dispense   with    oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would

not aid the decisional process.

                                                                    DISMISSED




                                       2